CAMPBELL, Judge.
Appellants filed suit in Charlotte County, Florida, seeking damages for personal injuries suffered as a result of a motorcycle accident. The accident in issue occurred in North Port, Florida. The trial court judicially noticed that the accident occurred within the geographical limits of Sarasota County. Appellants named the City of North Port (“City”), Sarasota County and three named individuals as defendants. Two of the named individuals were residents of Charlotte County.
The City sought dismissal on the following grounds: (1) appellants’ failure to comply with the venue requirements of section 768.28(1), Florida Statutes (1985); (2) appellants’ failure to comply with the notice requirements of section 768.28(6)(a), Florida Statutes (1985); and (3) the City was protected by sovereign immunity. The motion for dismissal based on improper venue was granted.
*886Appellants argue that the trial court erred in determining that Charlotte County was not the proper venue and in dismissing appellants’ complaint rather than transferring venue.
A review of the record indicates that appellants did not comply with the venue requirements of section 768.28(1) and the written notice and denial provisions of section 768.28(6)(a). We, therefore, affirm the dismissal without prejudice to appellants’ right to refile their cause of action in compliance with the requirements of section 768.28.
RYDER, A.C.J., and LEHAN, J., concur.